Citation Nr: 0425860	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-05 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1987 to May 1991.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2002 
rating decision by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran failed to 
report for a Travel Board hearing scheduled  in October 2003.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The veteran has not alleged a specific stressor event in 
service; no such event is shown; and there is no medical 
diagnosis of PTSD.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims provided guidance regarding the 
notice requirements mandated by the VCAA.  
The veteran was notified why service connection for the 
claimed disorder was denied in the January 2002 rating 
decision, December 2002 statement of the case (SOC) and 
January 2003 supplemental SOC.  Letters dated in July 2001 
and October 2001 (before the decision appealed), specifically 
informed the veteran what evidence was needed to establish 
service connection, and of his and VA's respective 
responsibilities in claims development.  While the letters 
advised him that he should submit additional evidence in 
support of his claim within 60 days, they also advised him 
that evidence received within a year would be considered.  A 
September 2003 letter was issued to meet the notice 
requirements enunciated by the Court in Quartuccio, supra.  
Everything submitted by the veteran to date has been accepted 
for the record, and considered.  

As to notice content (and specifically that he should submit 
everything pertinent), the letters advised the veteran what 
type of evidence (to include medical records showing current 
disability and nexus) was needed to establish service 
connection (and by inference what he should submit).  He was 
advised, both in July 2001 and in October 2001 that to 
establish service connection for PTSD, there must be evidence 
of a specific stressor event in service.  The earlier letter 
also advised him that a diagnosis of PTSD was also required.  
He has received all essential notice, and is not prejudiced 
by any technical notice deficiency along the way.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and post-service VA medical 
records.  The veteran has not identified any evidence 
outstanding.  The veteran has not been afforded a VA 
examination specifically with respect to his claim of service 
connection for PTSD.  Under 38 C.F.R. § 3.159(c)(4) a VA 
examination/medical opinion is necessary when there is 
evidence of a current diagnosed disability or recurrent 
symptoms of a disability (here, PTSD), evidence of an event, 
injury, or disease in service (here, a specific verifiable 
stressor event) and evidence indicating that the two are 
related.  Here, there is no diagnosis of PTSD, no evidence 
(or allegation) of a specific stressor event in service, and 
consequently obviously no evidence of a nexus.  Consequently, 
a VA examination/medical opinion is not indicated.   
Development is complete to the necessary extent.  VA's duties 
to assist, including those mandated by the VCAA, are met.

Factual Background

The veteran's service medical records show that a Medical 
Board found him unfit due to a pre-existing unrelated (foot) 
disability.  They contain no mention of psychiatric symptoms, 
problems, or diagnosis.  His service personnel records 
(showing his military occupational specialty, awards, and 
decorations) do not reflect that he engaged in combat.  
Neither his service medical records, nor personnel records 
obtained show or suggest that he experienced any specific 
stressor event in service.  On September 1991 VA examination, 
a few months after the veteran's separation from service, 
psychiatric evaluation was normal.  No pertinent complaints 
were noted.  VA treatment records from January 1998 to 
November 2002 do not reflect any psychiatric disability.

Analysis

Service connection is warranted for disability due to disease 
or injury incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under 
DSM-IV]; a link, established by medical evidence, between 
current symptoms and a stressor event in service; and 
credible supporting evidence that the claimed stressor event 
in service occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.]  38 C.F.R. § 3.304(f) 
(2003).

Here, psychiatric disability was not noted in service.  The 
evidence reflects that the veteran did not engage in combat 
with the enemy, and he does not allege otherwise.  What is 
required as a threshold matter then is evidence of a specific 
stressor event in service.  The veteran has not alleged any 
such event, and none is reflected in the record.  He alleges 
essentially that he was traumatized" by various training 
exercises (which caused him sleep problems/nightmares).  
These allegations do not amount to a specific stressor event.  
Furthermore, there is nothing in the record to suggest that 
the veteran found any particular training exercises 
especially stressful or traumatic.  The fairly extensive 
service medical records contain no mention of complaints or 
treatment for stress, sleep disturbances or anxiety 
associated with any training exercise.

In addition, there is no medical evidence of a current 
diagnosis (or of signs or symptoms) of PTSD.  The only 
postservice medical evidence pertaining to the veteran's 
psychiatric status, the report of a VA compensation 
examination soon after discharge, notes no psychiatric 
complaints, and reflects that psychiatric evaluation was 
normal.  Without either a current diagnosis of PTSD or 
evidence of a stressor event in service, there is no basis 
for proceeding to the next threshold requirement of a nexus 
between the two.  The preponderance of the evidence is 
against this claim.   Hence, it must be denied.  


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



